DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
  This Office Action is in response to an amendment filed on 10/22/2021. As directed by the amendment, claims 1-3 were canceled, and no claims were amended or added. Thus, claims 4-20 are pending for this application.  
 
 Election/Restrictions
Claims 1-3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 6 (see paragraph [0026] of originally filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nozzle separation/approach means” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
  The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g. “means”) that is coupled with functional language (e.g. “nozzle separation/approach”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “nozzle separation/approach means” in claim 4.
 described in paragraph [0024], [0029],  and paragraph [0032] of the specification and as recited in claims 7, 11 and 12  include: “long slender pressure fluid supply pipes having a restoring property” (paragraph [0024]), “long slender metal pipes having a restoring force as the pressure fluid supply pipes” (paragraph [0029]), “an elastic body” (paragraph [0032]), “long slender pressure fluid supply pipes having a restoring force” (claims 7 and 9), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 4-20, the phrase “hair growth/hair restoration” is unclear what applicant means when using “/” (e.g. hair growth and hair restoration, hair growth or hair restoration, etc.).
 Regarding claims 4, 7, and 11-12, the phrase “nozzle separation/approach means” is unclear what applicant means when using “/” (e.g. nozzle separation and approach, nozzle separation or approach, etc.).
Regarding claim 4, the phrase “formed on ends of the pressure fluid supply pipes at sides facing each other” is unclear what structures are being referenced in the terms “sides” and “each other” (e.g. nozzles on multiple sides of each supply pipe where each side faces each other, nozzles on a side of a pressure pipe facing a nozzle on an adjacent pipe, etc.). For the purpose of examination, the examiner has interpreted the limitation to mean that the nozzles are formed on a side of each supply pipe where the side of the supply pipe faces the side of another supply pipe of the plurality of supply pipes.
Regarding claims 7, 11, and 12, the phrase “the pressure fluid supply pipes being separable and approachable by an elastic force applied in an open direction of nozzles of the pressure fluid supply pipes or an opposite direction thereof” is unclear whether the pipes are both separable and approachable by an elastic force in either an open direction or opposite direction, or whether the pipes are separable by elastic force in open direction and approachable by elastic force in the opposite direction.
The remaining claims are rejected due to dependence on a rejected base claim.

   Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 4, 7-8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiebout (US 2012/0121313).
Regarding claim 4, as best understood, Thiebout discloses (Fig. 15-18) a hair growth/hair restoration promoting apparatus comprising: 
a pressure fluid supply source (container 412 containing a cosmetic and driven by a pump to deliver pressurized fluid, see paragraph [0155]); 
a plurality of pressure fluid supply pipes (comprising fingers 420 and elastically deformable films 438) configured to allow a pressure fluid supplied from the pressure fluid supply source to pass therethrough (via ducts 495’); 
a plurality of nozzles (orifices on distal end of nozzles 420) formed on ends of the pressure fluid supply pipes at sides facing each other (ends of nozzles 420 are angled and face at 
nozzle separation/approach means (under interpretation under 35 USC 112(f), this term includes structures such as “long slender pressure fluid supply pipes having a restoring property”. In this case, the supply pipes include elastically deformable film 438 that returns the pipes 420 to the rest position when the force is removed, see paragraphs [0044]-[0045]) for causing the plurality of nozzles of the plurality of pressure fluid supply pipes to separate from and approach each other (paragraph [0045]).
 Regarding claim 7, as best understood, Thiebaut discloses the nozzle separation/approach means includes long slender pressure fluid supply pipes (420,438) having a restoring force (paragraph [0045]), the pressure fluid supply pipes being separable and approachable by an elastic force applied in an open direction of nozzles (downward force, e.g. pressing downward on skin of patient) of the pressure fluid supply pipes or an opposite direction thereof (removing force by pulling upwards results in elastic restoration force).
Regarding claim 8, Thiebout discloses each of the nozzles includes an open hole (orifices on distal end of nozzles 420) open on a tip of a bent tip part (tip of fingers 420 of supply pipes 420,438 are angled, and therefore bent, with respect to longitudinal axis of supply pipe, see Fig. 17) of the pressure fluid supply pipe.
Regarding claim 15,  Thiebout discloses each of the nozzles includes an open hole (orifices on distal end of nozzles 420) open on a tip of a bent tip part (tip of fingers 420 of supply pipes 420,438 are angled, and therefore bent, with respect to longitudinal axis of supply pipe, see Fig. 17) of the pressure fluid supply pipe.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 5-6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebout (US 2012/0121313) in view of Alsalameh (US 2015/0272313).
Regarding claim 5, Thiebaut discloses a pressure fluid in the form of a cosmetic and a pump that pressurizes the liquid, and while it appears air is incorporated into the cosmetic due to pressurization by the pump, it is not entirely clear. However, Alsalameh teaches (Fig. 2) a massaging brush that includes cosmetic (oil, tonic, gel, etc., see Abstract) that pressurizing the cosmetic using an air pump (pneumatic bulb 30 or other suitable pressurizing member), which results in pressure fluid that contains both liquid and air (liquid from container C that is mixed with air from bulb 30 that drives the flow of fluid out of tips 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure fluid of Thiebaut to include air, as taught by Alsalameh, for the purpose of allowing for improved user control of the flow of fluid out of the brush 110 (paragraph [0029]).
Regarding claim 6, Theibaut discloses a pressure fluid in the form of a cosmetic, but does not disclose the pressure fluid is water. However, Alsalameh teaches (Fig. 2) a hair treatment device that applies a liquid in the form of a cosmetic (e.g. a cream or oil) or water to treat a user’s scalp (paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pressure fluid of Thiebout to be water, as taught by Alsalameh, for the purpose of allowing the apparatus to be used for cleansing the scalp before, during, or after treatment.
Regarding claim 11, as best understood, modified Thiebaut discloses the nozzle separation/approach means includes long slender pressure fluid supply pipes (420,438) having a restoring force (paragraph [0045]), the pressure fluid supply pipes being separable and approachable by an elastic force applied in an open direction of nozzles (downward force, e.g. pressing downward on skin of patient) of the pressure fluid supply pipes or an opposite direction thereof (removing force by pulling upwards results in elastic restoration force).
Regarding claim 12, as best understood, modified Thiebaut discloses the nozzle separation/approach means includes long slender pressure fluid supply pipes (420,438) having a restoring force (paragraph [0045]), the pressure fluid supply pipes being separable and approachable by an elastic force applied in an open direction of nozzles (downward force, e.g. pressing downward on skin of patient) of the pressure fluid supply pipes or an opposite direction thereof (removing force by pulling upwards results in elastic restoration force).
Regarding claim 13, modified Thiebout discloses each of the nozzles includes an open hole (orifices on distal end of nozzles 420) open on a tip of a bent tip part (tip of fingers 420 of 
Regarding claim 14, modified Thiebout discloses each of the nozzles includes an open hole (orifices on distal end of nozzles 420) open on a tip of a bent tip part (tip of fingers 420 of supply pipes 420,438 are angled, and therefore bent, with respect to longitudinal axis of supply pipe, see Fig. 17) of the pressure fluid supply pipe.
 
Claim 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Thiebout (US 2012/0121313) in view of Bargowski (US 2017/0119617).
Regarding claim 9, Thiebout discloses nozzles having a tip part (tip of finger 420 where fluid exits), but does not disclose each of the nozzles includes an open hole open on a side face of a tip part of the pressure fluid supply pipe.
However, Bargowski teaches (Fig. 5) a plurality of nozzles (120) on fluid supple pipes (100) wherein each of the nozzles include an open hole (exit port 130) open on a side face of a tip part (region comprising 140 and the region proximate 140 having exit ports 130) of the supply pipe (see Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Thiebout such that each of the nozzles includes an open hole open on a side face of a tip part of the pressure fluid supply pipe, as taught by Bargowski, for the purpose of increasing surface area of fluid delivery by increasing the amount of openings that the fluid is released.
Regarding claim 18, Thiebout discloses nozzles having a tip part (tip of finger 420 where fluid exits), but does not disclose each of the nozzles includes an open hole open on a side face of a tip part of the pressure fluid supply pipe.
However, Bargowski teaches (Fig. 5) a plurality of nozzles (120) on fluid supple pipes (100) wherein each of the nozzles include an open hole (exit port 130) open on a side face of a tip part (region comprising 140 and the region proximate 140 having exit ports 130) of the supply pipe (see Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Thiebout such that each of the nozzles includes an open hole open on a side face of a tip part of the pressure fluid supply pipe, as taught by Bargowski, for the purpose of increasing surface area of fluid delivery by increasing the amount of openings that the fluid is released.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thiebout (US 2012/0121313) in view of Paulin (GB 337383)
Regarding claim 10, Thiebout discloses nozzles having a tip (tip of finger 420 where fluid exits), but does not disclose wherein each of the nozzles includes a plurality of open holes open on a branch pipe disposed on a tip of the pressure fluid supply pipe so that the pressure fluid passes therethrough.
However, Paulin teaches (Fig. 1 and 4) a nozzle (1) including a plurality of open holes (orifices 14) open on a branch pipe (branch pipe shown in Fig. 4) disposed on a tip of the pressure fluid supply pipe so that the pressure fluid passes therethrough.
.
 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebout (US 2012/0121313) in view of Alsalameh (US 2015/0272313), and further in view of Bargowski (US 2017/0119617).
Regarding claims 16-17, modified Thiebout discloses nozzles having a tip part (tip of finger 420 where fluid exits), but does not disclose each of the nozzles includes an open hole open on a side face of a tip part of the pressure fluid supply pipe.
However, Bargowski teaches (Fig. 5) a plurality of nozzles (120) on fluid supple pipes (100) wherein each of the nozzles include an open hole (exit port 130) open on a side face of a tip part (region comprising 140 and the region proximate 140 having exit ports 130) of the supply pipe (see Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Thiebout such that each of the nozzles includes an open hole open on a side face of a tip part of the pressure fluid supply pipe, as taught by Bargowski, for the purpose of increasing surface area of fluid delivery by increasing the amount of openings that the fluid is released.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiebout (US 2012/0121313) in view of Alsalameh (US 2015/0272313), and further in view of Paulin (GB 337383).
Regarding claims 19-20, modified Thiebout discloses nozzles having a tip (tip of finger 420 where fluid exits), but does not disclose wherein each of the nozzles includes a plurality of open holes open on a branch pipe disposed on a tip of the pressure fluid supply pipe so that the pressure fluid passes therethrough.
However, Paulin teaches (Fig. 1 and 4) a nozzle (1) including a plurality of open holes (orifices 14) open on a branch pipe (branch pipe shown in Fig. 4) disposed on a tip of the pressure fluid supply pipe so that the pressure fluid passes therethrough.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Thiebout such that each of the nozzles includes a plurality of open holes open on a branch pipe disposed on a tip of the pressure fluid supply pipe so that the pressure fluid passes therethrough, as taught by Paulin, for the purpose of increasing surface area of fluid delivery by increasing the amount of openings that the fluid is released.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Garrett (US 5,913,314) discloses a brushing tool having a plurality of nozzles.
Morris (US 7,185,788) discloses a dispensing apparatus having resilient nozzles.
Yeiser (US 2006/0255176) discloses a showerhead having a plurality of nozzles each with a plurality of holes.


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785